t c memo united_states tax_court daniel e and marilyn j fuhrman petitioners v commissioner of internal revenue respondent docket no filed date nicholas i andersen and michael j zaino for petitioners edward lee walter for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively 1all section references are to the internal_revenue_code in continued after concessions by petitioners the issues for decision are whether petitioners may deduct in amounts greater than respondent has allowed purported management fees that petitioner daniel fuhrman’s petitioner single-member llc paid to his wholly owned c_corporation and whether petitioners are liable for the sec_6662 accuracy-related_penalty for each year at issue findings_of_fact the parties have stipulated some facts when they filed their petition petitioners resided in ohio during the years at issue petitioner owned a trucking business for liability and other business reasons he had organized this business into five wholly owned corporations including top line express inc top line and top leasing inc top leasing as well as a limited_liability_company grasshopper leasing l l c grasshopper of which he was the sole member grasshopper owned about trucks its sole business was leasing these trucks to affiliated entities mainly top line top line used the trucks in its business of hauling goods primarily auto parts continued effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar top line employed all the business office personnel for petitioner’s trucking business during the years at issue top line had to employees including petitioner top leasing employed all the truck drivers in petitioner’s trucking business grasshopper had no employees top line’s employees performed management and administrative services for grasshopper but there was no written contract with respect to these services moreover top line maintained no contemporaneous time records for the services its employees provided grasshopper during and top line billed grasshopper generally a flat dollar_figure per month for management services that it allegedly performed for grasshopper in and grasshopper paid top line dollar_figure and dollar_figure respectively with respect to these invoices on their joint federal_income_tax returns petitioners reported income_tax liabilities of dollar_figure for and dollar_figure for on schedules c profit or loss from business sole_proprietorship in reporting their passthrough net business income from grasshopper petitioners claimed other expenses of dollar_figure for and dollar_figure for these other expenses 2for january and date the combined management fee was dollar_figure 3it is unclear from the record why grasshopper’s payments in fell short of the total dollar_figure that top line had invoiced reflected primarily the purported management fees that grasshopper paid top line in the notice_of_deficiency respondent disallowed dollar_figure of these schedule c other expenses for and disallowed dollar_figure for the notice_of_deficiency explains that these amounts were disallowed because petitioners had not established that these amounts were paid for ordinary and necessary business_expenses opinion i ordinary and necessary business_expenses the principal issue is whether in computing grasshopper’s net business income petitioners are entitled to deduct in amounts greater than respondent has allowed purported management fees that grasshopper paid to top line the taxpayer generally bears the burden of proving the commissioner’s determinations erroneous rule a in particular the taxpayer bears the burden of substantiating the 4these other expenses also included relatively small amounts for general supplies professional fees and miscellaneous expenses 5the notice_of_deficiency does not indicate which portion of the disallowed other expenses relates to management fees as opposed to other items on brief petitioners represent that the entire amount of disallowed other expenses relates to the claimed management fees and they do not make any argument with respect to other items of other expenses we deem petitioners to have waived or conceded any argument with respect to these other_amounts amount and purpose of each item claimed as a deduction see 116_tc_438 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability the commissioner shall have the burden_of_proof with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see higbee v commissioner supra pincite sec_7491 applies however only if the taxpayer complies with all substantiation and recordkeeping requirements under the code sec_7491 and b on brief petitioners contend that by allowing them to deduct a substantial portion of the management fees respondent has acknowledged that they have met their substantiation burden as discussed below however petitioners have failed to introduce credible_evidence to show that the disallowed expenses represent ordinary and necessary business_expenses of grasshopper the burden_of_proof as to this issue remains with petitioners sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see commissioner v heininger supra pincite the court_of_appeals for the sixth circuit to which any appeal of this case would lie has held that for expenses to be deductible as ordinary and necessary they must be reasonable because the element of reasonableness is inherent in the phrase ‘ordinary and necessary’ 176_f2d_815 6th cir revg a memorandum opinion of this court only the portion of an expense that is reasonable qualifies for deduction under sec_162 380_f2d_786 9th cir the reasonableness concept has particular significance in determining whether payments between related parties such as commonly controlled business entities represent ordinary and necessary expenses see bittker lokken federal taxation of income estates and gifts par pincite 3d ed for instance in 108_tc_147 this court held that the taxpayer was not entitled to deduct consulting fees it paid to its subsidiary where the taxpayer did not establish how the fees were determined there was no written contract the invoices provided almost no detail and there was no evidence of the service provider’s skills that might warrant the consulting fees see also weekend warrior trailers inc v commissioner tcmemo_2011_105 holding that the taxpayer’s wholly owned s_corporation was not entitled to deduct management fees paid to another of his wholly owned s_corporations where the evidence did not adequately establish the specific services performed and who performed them similarly petitioners have failed to demonstrate how the management fees in question were determined they have presented no contemporaneous documentation the monthly invoices from top line to grasshopper generally consist of a single line item showing a flat dollar_figure management fee with no detail as to the services provided or the derivation of the invoiced amount there was no written contract for the management fees we question whether these amounts were determined at arm’s length since petitioner was the sole owner of both grasshopper leasing and top line express 6although petitioners’ c p a testified that the company continued to have documentation in their files and that schedules were prepared on an ongoing basis to support those expenses no such documentation appears in the record attempting to substantiate the disallowed expenses petitioners rely primarily on petitioner’s testimony petitioner testified that seven of top line’s employees performed services for grasshopper aggregating to hours each month according to petitioner’s testimony the management fees were attributable to these four categories of services consulting--8 to hours per month provided by petitioner accounting--18 to hours per month provided by two of top line’s accounting personnel sales management--24 to hours per month provided by one of top line’s employees who according to petitioner’s testimony would sell to the various 7petitioners also offered into evidence a document the noncontemporaneous analysis that their accountants prepared during the course of the irs audit this document purports to analyze in hindsight the management fees that grasshopper paid top line and suggests that top line’s actual monthly management costs were somewhat higher than the amounts it charged grasshopper in notable respects this document varies from petitioner’s testimony for instance the noncontemporaneous analysis indicates that top line employees spent dollar_figure hours per month performing services for grasshopper rather than the larger number indicated by petitioner’s testimony for a specific example of this type of discrepancy see infra note also the makeup of the management costs as accounted for in the noncontemporaneous analysis differs significantly from that suggested by petitioner’s testimony on brief petitioners do not directly rely on the noncontemporaneous analysis to substantiate the disputed expenses nevertheless the unexplained discrepancies between the noncontemporaneous analysis and petitioner’s testimony call into question the reliability of his testimony 8by contrast the noncontemporaneous analysis indicates that top line employees spent a total of hours per month performing bookkeeping services and financial preparation management for grasshopper customers to make sure that these leased trucks were used and we were able to pay the lease through grasshopper and safety and driver relations--about hours per month provided by three top line employees who performed tasks such as recruiting training testing tracking and dispatching truck drivers according to petitioner’s testimony then over half the hours allegedly worked by top line employees on behalf of grasshopper consisted of services in the categories of sales management safety and driver relations petitioners have not convinced us that it was necessary for grasshopper to incur expenses for such services after all grasshopper’s business consisted of leasing trucks to other entities mainly top line that petitioner owned the sales management services as described by petitioner appear to be services that top line would have performed on its own behalf in maintaining its own customer base since grasshopper had no customers other than top line and other related entities moreover the record establishes no reason why grasshopper would have had any need to recruit train test track or dispatch truck drivers since it 9acknowledging that grasshopper leases exclusively to affiliated entities the noncontemporaneous analysis indicates that substantial components of the management fee represent a cost assigned to the benefit of not having to market the equipment for lease to outside parties and to the benefit of always having of the fleet under lease at all times we are not persuaded that the benefit of not incurring certain types of expenses is properly assignable as an ordinary_and_necessary_expense employed no drivers in addition we are not convinced that consulting services that petitioner allegedly provided to grasshopper were performed in his capacity as an employee of top line rather than in his individual capacity as sole owner of grasshopper indeed because grasshopper had no other owners and no employees it is not apparent with whom at grasshopper petitioner might have consulted other than himself petitioners have not established that any amounts of management fees greater than those respondent has allowed represent ordinary and necessary expenses of grasshopperdollar_figure ii sec_6662 accuracy-related_penalty respondent determined that for each year at issue petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 and b for a substantial_understatement_of_income_tax sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure 10in the light of this holding we need not and do not address respondent’s argument raised for the first time on brief that respondent’s disallowance of portions of the management fee deductions reflects a proper allocation under sec_482 respondent bears the burden of production with respect to this penalty sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is upon petitioners to show that they acted with reasonable_cause and in good_faith see higbee v commissioner t c pincite we have sustained respondent’s determination that petitioners have deficiencies of dollar_figure for and dollar_figure for adding these amounts to the total_tax shown on petitioners’ returns the tax required to be shown on their returns was dollar_figure for and dollar_figure for the understatements therefore exceed the greater of percent of the tax required to be shown on the return dollar_figure for and dollar_figure for or dollar_figure and constitute substantial understatements of income_tax within the meaning of sec_6662 respondent has therefore met his burden of production the accuracy-related_penalty does not apply with respect to any portion of an underpayment as to which the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioners have not established or even expressly alleged that they had reasonable_cause or acted in good_faith petitioners are liable for the sec_6662 accuracy-related_penalty for each year at issue as respondent has determined to reflect the foregoing decision will be entered for respondent
